MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this registration statement on Form S-8 of IB3 Networks, Inc. (formerly Language Access Network, Inc.) of our report dated March 28, 2008, and appearing in the Annual Report on Form 10-KSB of IB3 Networks, Inc. (formerly Language Access Network, Inc.) for the year ended December 30, 2007. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada October 21, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax
